DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claims 7,15 each recite “the sheet-discharge stopper includes a stopper protrusion protruding from the first surface, and the stopper protrusion is in contact with the contact member in the use state”, however, claims 1,10 already recite “wherein the sheet-discharge stopper is in contact with the contact member in the use state, and an area, of the sheet-discharge stopper, which is in contact with the contact member in the use state”.  The Specification does not appear to disclose these two elements to be different (see at least ¶0038 of the Specification), and therefore, it appears the recited “an area” of claims 1,10 is equivalent to the “stopper protrusion” of claims 7,15.  
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 7,15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7,15 each recite “the sheet-discharge stopper includes a stopper protrusion protruding from the first surface, and the stopper protrusion is in contact with the contact member in the use state”, however, claims 1,10 already recite “wherein the sheet-discharge stopper is in contact with the contact member in the use state, and an area, of the sheet-discharge stopper, which is in contact with the contact member in the use state”.  It appears the recited “an area” of claims 1,10 is equivalent to the “stopper protrusion” of claims 7,15 (see ¶2,3 above) and therefore, for the purpose of this Action, will be interpreted to be the same element.  

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1-3,5-7,10-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshida et al. PGPub 2021/0094781.
	Yoshida discloses, regarding claim 1, a sheet conveying device, comprising:
a sheet-discharging roller (31a) configured to discharge a sheet in a sheet discharging direction;
a sheet-discharge tray (102) supporting the sheet discharged by the sheet-discharging roller;
a sheet-discharge stopper (5) configured to be brought into contact with a downstream end, in the sheet-discharging direction, of the sheet discharged on the sheet-discharge tray, the sheet-discharge stopper having a first surface and a second surface located on a back side of the first surface and being pivotable between a non-use state in which the second surface faces upward (see position shown in fig.6) and a use state in which the first surface faces upward (see positions shown in fig.13,14), the sheet-discharge stopper being located downstream of the sheet-discharging roller in the sheet discharging direction and pivotable, in the use state, between a first use position (fig.13, ¶0097) and a second use position (fig.14, ¶0097) at which a distal end of the sheet-discharge stopper is lowered from the distal end at the first use position; and
a stopper urging portion including a contact member (5225) being in contact with the sheet-discharge stopper in the use state and an urging member (5226) configured to urge the contact member in a direction in which the sheet-discharge stopper moves from the second use position to the first use position (fig.13, ¶0097),
wherein the sheet-discharge stopper is in contact with the contact member in the use state, and an area (511), of the sheet-discharge stopper, which is in contact with the contact member in the use state is located below the second surface in the non-use state (fig.6).
Regarding claim 10, a sheet conveying device, comprising:
a sheet-discharging roller (31a) configured to discharge a sheet in a sheet discharging direction;
a sheet-discharge tray (102) supporting the sheet discharged by the sheet-discharging roller;
a sheet-discharge stopper (5) configured to be brought into contact with a downstream end, in the sheet-discharging direction, of the sheet discharged on the sheet-discharge tray, the sheet-discharge stopper having a first surface and a second surface located on a back side of the first surface and being pivotable between a non-use state in which the second surface faces upward (see position shown in fig.6) and a use state in which the first surface faces upward (see positions shown in fig.13,14), the sheet-discharge stopper being located downstream of the sheet-discharging roller in the sheet discharging direction and pivotable, in the use state, between a first use position (fig.13, ¶0097) and a second use position (fig.14, ¶0097) at which a distal end of the sheet-discharge stopper is lowered from the distal end at the first use position; and
a spring (5226); and
a spring cover (5225) including a main body and a protrusion, the main body being configured to cover the spring, the protrusion protruding from the main body toward the sheet-discharge stopper and being in contact with the sheet-discharge stopper in the use state, the spring being configured to urge the spring cover in a direction in which the sheet-discharge stopper moves from the second use position to the first use position (fig.13, ¶0097),
wherein the sheet-discharge stopper (5) is in contact with the protrusion in the use state, and an area (511), of the sheet-discharge stopper, which is in contact with the protrusion in the use state is located below the second surface in the non-use state (fig.6).
Regarding claim 2, wherein the urging member is a compression coil spring (5226) provided upstream of a pivotal axis (at element 513) of the sheet-discharge stopper in the sheet discharging direction, the compression coil spring extending horizontally in the sheet discharging direction, and
wherein the contact member (5225) is provided upstream of the pivotal axis of the sheet-discharge stopper in the sheet discharging direction, the contact member being configured to reciprocate horizontally in the sheet discharging direction (see at least fig.13,14).
Regarding claim 3, wherein the area (511) of the sheet-discharge stopper is located upstream of the pivotal axis (at element 513) in the sheet discharging direction in the use state (see at least fig.13,14).
Regarding claims 5,13, wherein the area (511) of the sheet-discharge stopper is located at a center of the sheet-discharge stopper in a width direction orthogonal to the sheet discharging direction (see at least fig.12).
Regarding claims 6,14, further comprising a first limiting surface (523) configured to contact the sheet-discharge stopper which is at the second use position so as to limit the sheet-discharge stopper at the maximum pivotal position of the sheet-discharge (fig.14).
Regarding claims 7,15, wherein the sheet-discharge stopper (5) includes a stopper protrusion (511) protruding from the first surface, and the stopper protrusion is in contact with the contact member (5225) in the use state (see at least fig.13,14).
Regarding claim 11, wherein the protrusion is provided upstream of the pivotal axis (at element 513) of the sheet-discharge stopper in the sheet discharging direction, the protrusion being configured to reciprocate horizontally in the sheet discharging direction (see fig.13,14).
Regarding claim 12, wherein the area (511) of the sheet-discharge stopper is located upstream of the pivotal axis in the sheet discharging direction in the use state (see fig.13,14).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 8,9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. PGPub 2021/0094781 in view of Nobe et al. USP 7,463,860.
	Yoshida discloses substantially all the limitations of the claims (see ¶8), and further discloses an image forming apparatus (10) including the sheet conveying device, but does not expressly disclose the remaining limitations of the claims.
	Nobe teaches the image forming apparatus further comprising an opening accessible to an inside of the image forming apparatus (fig.3); and an opening/closing cover (15) pivotable so as to open and close the opening, wherein the opening/closing cover includes the sheet-discharge stopper and the stopper urging portion (see at least fig.2,3).
	Before the effective filing date, it would have been obvious to one having ordinary skill in the art to provide the image forming apparatus further with an opening accessible to an inside of the image forming apparatus, and an opening/closing cover pivotable so as to open and close the opening, wherein the opening/closing cover includes the sheet-discharge stopper and the stopper urging portion, as taught by Nobe, in the device of Yoshida, for the purpose of reducing the length of the extension tray resulting in reduction of cost (C10/L41-48).

Allowable Subject Matter
11.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Seo et al. (USP 7,395,026) discloses an image forming apparatus comprising a sheet-discharge tray (20), a sheet-discharge stopper (50), a stopper urging portion (80; 82), and an opening/closing cover (30).
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael C McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        12/16/2022